NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4830-15T3




ALISA DIAMOND, f/k/a
ALISA LICHAW,

        Plaintiff-Respondent,

v.

STEPHEN LICHAW,

        Defendant-Appellant.

________________________________________

              Submitted May 16, 2017 – Decided July 28, 2017

              Before Judges Espinosa and Suter.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FM-02-0861-10.

              Stephen Lichaw, appellant pro se.

              Respondent has not filed a brief.

PER CURIAM

        The parties in this post-judgment matrimonial matter entered

into a consent order in January 2013 that transferred exclusive

jurisdiction of the matter to the Family Court of Nassau County
in New York. Defendant filed a motion seeking, among other relief,

a declaratory judgment that New Jersey has exclusive jurisdiction

over all issues relating to custody, visitation and child support,

based upon his assertion that plaintiff breached terms of the

consent order.     That motion was denied.    Defendant then filed a

motion for reconsideration, which was denied by order dated May

16, 2016.   Defendant appeals from the denial of his motion for

reconsideration.      We   affirm,   substantially   for   the   reasons

articulated by Judge Gary N. Wilcox in his thoughtful and well-

reasoned written decision.

     Affirmed.




                                     2                           A-4830-15T3